IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RICK PAYNE,                              NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1153

DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/


Opinion filed November 7, 2014.

Petition for Writ of Certiorari – original jurisdiction.

Rick Payne, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Office of the Attorney General, Tallahassee,
Jennifer Parker, General Counsel, and Beverly Brewster, Assistant General
Counsel, Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.